Citation Nr: 0826993	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  06-29 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for a psychiatric 
disability resulting in aggravation of nonservice-connected 
hypertension with atrial fibrillation and pacemaker 
implantation due to a stressful incident at a VA dental 
clinic on November 26, 2001.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel




INTRODUCTION

The veteran had active service from November 1945 to June 
1947.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the St. 
Paul, Minnesota Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  By a decision dated in December 2004, the Board denied 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a psychological disorder 
resulting in aggravation of nonservice-connected hypertension 
with atrial fibrillation and pacemaker implantation due to VA 
refusal of dental treatment for tooth # 7.  Notice of the 
decision with the veteran's appellate rights was provided to 
him, and a timely appeal was not filed.

2.  Evidence added to the record since the December 2004 
Board denial, is new but does not relate to an unestablished 
fact necessary to substantiate the veteran's claim and does 
not raise a reasonable possibility of substantiating the 
veteran's claim.


CONCLUSIONS OF LAW

1.  The Board decision of December 2004, which denied 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for a psychological disorder resulting in 
aggravation of nonservice-connected hypertension with atrial 
fibrillation and pacemaker implantation due to VA refusal of 
dental treatment for tooth # 7, is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2007).  

2.  The evidence received since the December 2004 Board 
denial is not new and material to reopen the veteran's claim 
for compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for a psychiatric disability resulting in 
aggravation of nonservice-connected hypertension with atrial 
fibrillation and pacemaker implantation due to VA refusal of 
dental treatment for tooth # 7.  38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned in the award of the 
benefit sought.

In Kent v. Nicholson, 20 Vet. App 1 (2006), the Court issued 
a decision that established significant new requirements with 
respect to the content of the VCAA notice for reopening 
claims.  According to the Court, in the context of a claim to 
reopen, the Secretary must look at the bases for the denial 
in the prior decision and to respond by providing the 
appellant with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  
Further, in providing instruction as to what information 
would be considered "new and material", the Court indicated 
that "material" evidence would include (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.  "New" evidence would be considered new only if 
it had not been submitted previously to VA and was neither 
"cumulative nor redundant" of evidence already in the 
record.  

In this case, VA issued letters in April 2005 and September 
2006 that notified the veteran of what new and material 
evidence could be submitted to reopen his claim for 
compensation pursuant to 38 U.S.C.A. § 1151, indicated what 
type of evidence would qualify as "new" evidence, and 
specifically informed him of what evidence would be necessary 
to substantiate the element or elements required to establish 
the claim that were found insufficient in the previous 
denial.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA treatment records, 
and statements and opinions from private and VA physicians.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.

Legal Criteria 

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

In general, a decision of the Board is final and binding on 
the veteran if not timely appealed.  38 U.S.C.A. § 7104 (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is received 
the claim shall be reopened and the former disposition of the 
claim reviewed.  See also 38 C.F.R. § 3.156(a).

Under applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).  The veteran filed his 
claim to reopen in 2005.  Therefore, the Board finds that the 
post August 29, 2001 standard of review should be applied.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  The 
Board cannot make its own independent medical determination, 
and it must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1998).

In pertinent part, 38 U.S.C. § 1151 reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. § 
3.358(b)(2)(2007).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  See 38 
C.F.R. § 3.358(c)(1)(2007).  Second, compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran.  "Necessary consequences" are those 
which are certain to result from, or were intended to result 
from, the examination or treatment administered.  See 38 
C.F.R. § 3.358(c)(3)(2007).

Legal Analysis

The veteran asserts that new and material evidence has been 
submitted to reopen his claim for entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
a psychiatric disability resulting in aggravation of 
nonservice-connected hypertension with atrial fibrillation 
and pacemaker implantation due to a stressful incident at a 
VA dental clinic on November 26, 2001
The record reflects that the veteran initially filed a claim 
for such issue in December 2001.  However, in July 2002, the 
RO denied the claim because the evidence failed to establish 
a psychological diagnosis regarding trauma and that VA 
medical service was the proximate cause of additional 
disability.  The veteran appealed the RO's decision to the 
Board, which in a December 2004 decision, denied the claim on 
the basis that there was no competent medical evidence 
demonstrating that the veteran's documented emotional 
distress evolved into a psychological disorder resulting in 
aggravation of nonservice-connected hypertension with atrial 
fibrillation and pacemaker implantation as the result of 
carelessness, negligence, lack of proper skill, or error in 
judgment on the part of VA health care providers who treated 
him in November 2001 or that it was an event not reasonably 
foreseeable.  The veteran did not appeal that decision and it 
became final.  38 U.S.C.A. § 7104.

The evidence of record at the time of the December 2004 Board 
decision includes VA treatment records.  Specifically, these 
records show that on November 26, 2001, the veteran presented 
to the Minneapolis VAMC urgent care clinic because he had 
broken off his right upper lateral incisor and wanted care.  
He was sent to the dental clinic, where reportedly a nurse 
told him that his 1948 dental service connection rating board 
determination meant nothing and he was made to sign a form to 
pay VA for dental treatment.  A dental clinic record from the 
same day reflects that the attending dental resident did not 
want to perform any non emergent oral surgery procedures on 
the veteran because of his current blood pressure readings 
and that the veteran was escorted to the hypertension clinic 
for further evaluation.  A note also dated on November 26, 
2001 from the hypertension clinic reflects that the veteran 
reported that his blood pressure was very high and indicated 
that he had become very upset after a nurse in the dental 
clinic told him that his dental service connection rating 
board determination meant nothing and was made to sign a form 
to pay VA for dental treatment.  

The evidence of record at the time of the December 2004 Board 
decision also includes November 2001 VA records showing that 
the veteran was hospitalized after he developed atrial 
fibrillation, atrial flutter, and bradycardia.  Records also 
show that the veteran was fitted with a pacemaker on December 
28, 2001.  The evidence of record also includes a March 2003 
opinion from Dr. M. O., a VA examiner, who stated that the 
veteran's history of atrial fibrillation, atrial flutter, and 
bradycardia were consistent with sick sinus syndrome, a 
degenerative process of the atrioventricular node and that it 
was a well known reason for pacemaker placement in elderly 
people.  She also indicated that the emotional distress that 
the veteran experienced in conjunction with his request for 
dental care did not play a role in his need for cardiac 
pacing.

The evidence received since the final December 2004 Board 
decision includes a February 2005 opinion from Dr. C. M. P. 
Jr., a private physician, who opined that the veteran's 
stressful incident was a causative factor in the severe 
decline of the veteran's health.   It also consists of a 
February 2005 opinion from Dr. H. R., another private 
physician, who opined that it was possible that the veteran's 
November 26, 2001 rage was the primary cause of the veteran's 
atrial fibrillation and flutter.  The new evidence also 
consists of a February 2005 opinion from a VA nephrologist, 
Dr. J. C., who indicated that the veteran's atrial 
fibrillation could have been precipitated by his stressful 
interaction on November 26, 2001 and subsequent high blood 
pressure, but that given his history of hypertension and 
prior atrioventricular block, the development of atrial 
fibrillation may have been inevitable.  Likewise, another VA 
physician, Dr. Y. C., in a statement received in November 
2005, opined that the veteran's cardiac condition would have 
probably presented itself at some point in time even if he 
had not had the stressful experience at the VA clinic.  He 
also indicated that he did not believe that the veteran's 
emotional experience caused any irreversible damage to his 
heart.  The evidence of record also includes a June 2006 RO 
hearing transcript, in which the veteran testified that he 
was not currently diagnosed with a mental condition.  
(Transcript (T.) at page (pg.) 7).  

The Board finds that the aforementioned evidence is new 
because it was not of record at the time of the prior final 
Board denial in December 2004.  However, such evidence does 
not relate to an unestablished fact necessary to substantiate 
the claim, namely whether or not the emotional distress that 
the veteran experienced on November 26, 2001 at the 
Minneapolis VAMC dental clinic evolved into a chronic, 
diagnosed, acquired, pyschiatric disability resulting in 
aggravation of nonservice-connected hypertension with atrial 
fibrillation and pacemaker implantation.  The evidence is 
also not material because when considered by itself, or with 
previous evidence of record, does not raise a reasonable 
possibility of substantiating the claim.  Accordingly, the 
Board finds that new and material evidence has not been 
received to reopen the veteran's claim for entitlement to 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for a psychiatric disability resulting in 
aggravation of nonservice-connected hypertension with atrial 
fibrillation and pacemaker implantation due to a stressful 
incident at a VA dental clinic on November 26, 2001.


ORDER

New and material evidence has not been received to reopen a 
claim for entitlement to compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for a psychiatric 
disability resulting in aggravation of nonservice-connected 
hypertension with atrial fibrillation and pacemaker 
implantation due to a stressful incident at a VA dental 
clinic on November 26, 2001, the claim is not reopened, and 
the appeal is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


